Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 18, 2019

The Court of Appeals hereby passes the following order:

A19E0057. EJIMAH NWACHUKWU v. LAUREN FERGUSON.

      In this domestic relations case, Ejimah Nwachukwu filed on June 17, 2019 an
emergency motion seeking an extension of time to file an application for a
discretionary appeal; Nwachukwu represents that an order denying his motion for
new trial was entered on May 20, 2019.
      Said motion is hereby GRANTED; Nwachukwu shall have until July 19, 2019
to file his discretionary application in accordance with OCGA § 5-6-35.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/18/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.